Title: To George Washington from Famine Savoy, 9 March 1794
From: Savoy, Famine
To: Washington, George


          
            Monsieur
            Philadelphie ce 9 Mars 1794
          
          La Citoyenne Savoye jeune habitante & propriétaire du Capfrancais, mère de deux
            enfans l’un âgé de six ans et démi et l’autre de quatre ans & demi mariée à un homme
            dont la vue ne lui permet pas de faire le plus petit travail pour soulager sa
            malheureuse famille se trouve dans la plus deplorable situation, il ne lui reste pas le
            moindre moyen pour subsister avec ses infortunés Enfans, la seule resource qui lui reste
            est d’avoir recours à vous pour la tirer de la détresse où elle se trouve elle n’a de
            droit aupres de vous pour l’autoriser a cette demarche que celle qu’ont tous les
            malheureux aupres des âmes généreuses, la bonte de votre coeur dont vous ne cessez de
            donner des preuves, lui fait esperer que vous voudrez bien avoir égard a se prière, en
            lui accorder quelques faibles secours pour lui éviter de mourir de faim et de misère
            avec sa famille, elle n’a à vous offrir que le tribut d’une reconnaissance proportionnée
            à un pareil Bien fait et elle adressera au ciel les voeux les plus sincères pour la
            conservation de vos Jours.
          
            famine Savoy
          
        